 568DECISIONSOF NATIONALLABOR RELATIONS BOARDDETROIT MOLDED PLASTIC CORPORATIONandINTERNATIONAL UNION7UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OF AMERICA, UAW-CIO.Case No. 7-CA-663. January,2,1953Decision and OrderOn September 15, 1952, TrialExaminerThomas S. Wilson issuedhis Intermediate Report in the above-entitledproceeding,finding thatthe Respondent had engagedin and was engaging in certain unfairlabor practices within the meaning of Section 8(a) (1) and (3) ofthe Act, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain otherunfair laborpractices.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and the brief, and the entire record inthiscase,and hereby adopts the TrialExaminer's findings,conclu-sions,and recommendations, with the followingmodifications :1.The coercive statements made by PlantManagerStevens to theemployees when they attempted to form a union in the plant are clear,and the Trial Examiner correctly found each of them to constituteviolations of Section 8 (a) (1) of the Act.Againstthe consistenttestimony of certain employees that he threatened to close the plantin reprisal, his admission was not worded exactly as reported in theIntermediate Report.More precisely, Stevens testified that he toldseveral of the girls that, ". . . if I couldn't get along with the union,the union or anybody else didn't have stringson me;I could still quitif I couldn't get along and turn the keys over to Mr. Moats [the presi-dent]." In view of the direct and straightforward testimony of theemployee witnesses who contradicted Stevens, we deem the wording ofhis admission of little importance, and, like the Trial Examiner, rejecthis denials.While the Board might not consider the particular state-ment he admittedly made to be coercive in other circumstances orstanding in isolation, the employees, cognizant of his other and un-equivocal threats, would reasonably understand this particular an-nouncement as but another warning to discontinue their unionactivities.'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog andMembers Houston and Murdock].102 NLRB No. 41. DETROIT MOLDED PLASTICCORPORATION5692.We agree with the Trial Examiner's conclusion that ErmaWright was discharged because of her union activities and not, as theRespondent asserts, for the various alleged incompetencies charged toher at the hearing. It may well be that on the day of her dischargeshe incorrectly changed the oil pressure adjustment on the machineto which she was assigned at the moment.Whether the oil leak whichthen appeared was caused by her method of handling the machine, orwhether it resulted from other defects in the machine, of which PlantManager Stevens was aware and which he had attempted to correctearlier that very morning, the record does not clearly show. In anyevent, the precipitate manner in which he seized upon the machinebreakdown as a reason for her discharge, disregarding, on this oc-casion, the general practice of shifting employees from machine tomachine whenever one was idle for a while, strongly points to amotivation other than Wright's alleged inefficiency as an employee.Any doubt as to Stevens' unlawful purpose is fully dispelled by hisstatement that same morning to employee Bair that he was going toget rid of either Wright or Bair when he found out which 1 of the 2was responsible for the Union. It is clear on the record that the Re-spondent knew of Wright's outstanding activities among the plantemployees on behalf of the Union.In its exceptions, the Respondent contends that the record does notsupport the Trial Examiner's statement that it was common knowl-edge that Stevens had admitted discharging Wright because of herunion activities.We find merit in this contention.However, thiserror in the Intermediate Report in no way detracts from the affirma-tive and persuasive evidence which proves that Stevens in fact dis-charged her for such reason.Accordingly, for these reasons, andupon the entire record, we find, like the Trial Examiner, that by dis-charging Wright, the Respondent violated Section 8 (a) (3) and (1)of the Act.OrderUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby orders thatRespondent, Detroit Molded Plastic Corporation, Rochester, Michi-gan, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a) Interrogating its employees as to their union affiliation andactivities or threatening them with reprisal because of their unionmembership or activities.(b)Discouragingmembership in International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica,UAW-CIO, by discharging or discriminating in regard to thehire and tenure of employment of its employees. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica,UAW-CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain therefrom, except to the extentthat such right may be affected by maintenance or membership agree-ment pursuant to Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Offer to Erma Wright immediate and full reinstatement toher former or substantially equivalent position, without prejudice toher seniority or other rights and privileges, and make whole saidErma Wright for any loss of pay she may have suffered by reason ofthe discrimination practiced against her, in the manner set forth inthe Intermediate Report in the section entitled "The Remedy."(b)Upon request make available to the Board or its agents, forexamination and copying, all payroll and other records necessary todetermine the amount of back pay due under the terms of this Order.(c)Post at its plant in Rochester, Michigan, copies of the noticeattached hereto and marked "Appendix." 2Copies of such notice, tobe furnished by the Regional Director for the Seventh Region, shall,after being duly signed by the Respondent's authorized representa-tive, be posted by the Respondent immediately upon receipt thereofand maintained by it for sixty (60) consecutive days in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Seventh Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.2In the event that this Order is enforced by a United States Court of Appeals, thereshall be substituted for the words"Pursuant to a Decision and Order"the words "Pur-suant to a Decree of the United States Court of Appeals, Enforcing an Order."AppendixNOTICE TO ALL EMPLOYEESPursuant to a decision and order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in INTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT DETROIT MOLDED PLASTIC CORPORATION571WORKERS OFAMERICA, UAW-CIO, or in any other labororganiza-tion of our employees, by discharging any of our employees ordiscriminating in any othermanner in regardto their hire qrtenure of employment or any term or condition of their employ-ment.WE WILL NOT interrogate our employees in respect to their af-filiation or activities concerning the above-named union or anyother labor organization.WE WILL NOT threaten our employees with reprisal because oftheir membership and activities in the above-named union or inany other labor organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist the above-named union or any other labor organization, to bargain collec-tively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labororgani-zation as a condition of employment as authorized in Section 8(a) (3) of the Act.WE WILL offer to Erma Wright immediate and full reinstate-ment to her former or substantially equivalent position withoutprejudice to any seniority or other rights and privileges sufferedas a resultof the discrimination.All our employees are free to become orremain,or to refrain frombecoming or remaining, members in good standing of the above-namedunionor any other labororganizationexcept to the extent that thisright may be affected by an agreement in conformity with Section8 (a) (3) of the National Labor Relations Act.DETROIT MOLDED PLASTIC CORPORATION,Employer.Dated --------------By -------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEThis matter arises upon the complaint dated July 15, 1952, by the GeneralCounsel for the National Labor Relations Board, herein called the General'The complaint is based upon a charge filed October 18, 1951, by International Union,United Automobile,Aircraft and Agricultural Implement Workers ofAmerica, UAW-CIO, hereinafter called the Union. 572DECISIONSOF NATIONALLABOR RELATIONS BOARDCounsel' and the Board respectively, through the Regional Director for theSeventh Region (Detroit, Michigan), against Detroit Molded Plastic Corporation,herein called the Respondent, which alleged in substance that: (1) Since on orabout September 26, 1951, the Respondent had in various enumerated waysinterfered with, restrained, and coerced its employees; and (2) that the Re-spondent discharged Erma Wright on September 28, 1951, and Helen Shippeyon February 26, 1952, because of their activities on behalf of the Union, therebyengaging in unfair labor practices affecting commerce within themeaning ofSection 8 (a) (1) and (3) and Section 2 (6) (7) of the Labor ManagementRelations Act, 1947, 61 Stat. 136, herein called the Act.Copies of the charge,the complaint, and the notice of hearing thereon were duly served upon theRespondent and the Union.The Respondent filed its answer admitting certainallegations of the complaint but denying the commission of any unfair laborpractices.Pursuant to notice, a hearing was held in Detroit, Michigan, from August 5to August 7, 1952, before the undersigned Trial Examiner.The General Counsel,the Respondent, and the Union were represented by counsel.All parties par-ticipated in the hearing and were given full opportunity to be heard, to examineand to cross-examine witnesses, to introduce evidence bearing upon the issues,and to present oral argument, and to file briefs and proposed findings of factor conclusions of law or both.At the conclusion of the hearing oral argumentwas waived.No briefs have been received.Upon the entire record in the case, and from the observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTDetroitMolded Plastic Corporationis,andat all times herein mentionedwas, acorporation organized under and existing by virtue of the laws of theState of Michigan, having its principal corporate and general office in Detroit,Michigan, and is now, and at all times hereinafter mentioned was, engagedin the manufacture of plastic molding and wall tile at its only plant locatedat Rochester, Michigan.The principal raw material used by Respondent in itsoperations is plastic material.Respondent, in the usual course and conduct of its aforementionedbusiness,causes, and has continuously caused over a long period of time to the date ofthe hearing, substantial quantities of raw material and equipment used inthe manufacture of its products to be purchased and transported in interstatecommerce from points located in States other than the State of Michiganto its aforementioned place of business in Rochester, Michigan. The Re-spondent also causes, and also has continuously caused over a long period oftime, substantial quantities of products produced by it to be sold and trans-ported from its aforementioned plant in Rochester, Michigan, to points locatedoutside the State of Michigan.Raw materials purchased by the Respondentduring the year 1951 were valued in excess of $100,000, of which approximately90 percent in dollar value represented direct shipments to its plant in Rochester,Michigan, from points outside the State of Michigan.During the same period,the Respondent's sales of aforementioned finished products were valued atapproximately $100,000, of which 10 percent in dollar value represented direct2This term specifically includes the counsel for the General Counsel appearing at thehearing. DETROIT MOLDED PLASTIC CORPORATION573'shipment by the Respondent to points located outside the State of Michigan.Approximately $70,000 in value of the said sales by the Respondent were madeto Alo Tile Company, Detroit, Michigan.The aforesaid Alo Tile Company an-nually ships in excess of $25,000 in value of its products from its place of busi-ness in Michigan to points located outside the State of Michigan.The Respondent admits, and the undersigned finds, that the Respondent isengaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, UAW-CIO, is a labor organization admitting tomembership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The discharge of Erma WrightIn the fall of 1951 the Respondent's plant was operating 3 shifts per day.At that time it employed approximately 27 or 28 persons of whom a large majorityworked on the 7 a. in. to 3 p. In. shift.A good proportion of the employees were women operating various machinesand doingassembly work.While George Stevens, the Respondent's plantmanager,was in full charge atthe plant, he did have certain recognized key employees whose services heutilized in order to relieve himself of the lesser supervisoryduties such astraining new employees, transmitting orders, and generally laying out the work.During the day shift Stevens relied heavily on the Marzion sisters,Blanche andBetty, both of whom had been steady employeesduringthe 7 or 8 years Stevenshad beenin charge of the plant and who, in addition, had experienceon all theoperationsand machines in the plant.Theseemployees along withJosephineKubitz, another similar old-time key employee who also did the office work in-cluding confidential secretarial work, gave instructions to the other employeesas wellas doing other supervisory duties.On the otherand smaller secondand thirdshifts Frank Garnett and Harold Schwark were the keymen withsimilar restricted supervisory duties.Each of the above-namedemployees re-ceived the highest rate of pay, approximately one-third higher than the hiring-in rate.Their positions were such that if they gave an employee an order, theemployee would obey it.'Sometime in September 1951, an attempt was made to organize the employeesof the Respondent into the Union.' As Kubitz, the office girl who did every-thing needed in the plant from confidential typing to truck driving, testifiedeverybody knew that the employees were trying to organize.When Stevens interviewed Dorothy Bairas anapplicant for employment inAugust 1951, he told her "we don't have a union and we don't want one."Stevens testified that some 5 years previously he had received instructionsfrom Respondent's president, Moats, not to interfere if the employees wanted aunion.Although he stated that he had followed these instructions to theletter, Stevens admitted that in October he had told an employee who inquired8 The Respondent'semployeewitnessesadmittedtaking orders from the above-namedindividualsalthough, without exception and inmost instanceswithout proof,they alltestifiedthat the orders they received were all relayedto them from Stevens.However,they obeyed suchinstructions whether relayed or not.4 From interrogationof various employees Stevens knew as early as July 1951 that theemployees were interestedin unionization. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat he thought about the Union, that there was nothing he could do to stop aunion from coming in the plant but, if he could not get along with the Union, hecould still quit and turn the keys over to Mr. Moats. Stevens acknowledgedmaking this same statement to several employees.The threat to close theplant is so patent that it is clearly coercive and, therefore, a violation of Section8 (a) (1) of the Act. This is no such statement of opinion as would be pro-tected under Section 8 (c) of the Act.On the afternoon of September 26, 1951, various employees were surrepti-tiously given slips of paper inviting them to a meeting at the home of employeeErma Wright who had first been employed by the Respondent on July 2, 1951.The meeting was attended by 7 employees as well as Union Representative TedChilson whose attendance had been arranged for by Wright. All 7 of the em-ployees including Wright executed cards applying for membership in the Union.At this time Wright used her automobile for a car pool to transport employeesto and from the plant. Among other riders in this pool were the Marzionsisters,Blanche and Betty. As Wright dropped the Marzion sisters at theirhome on the evening of September 27, she gave each of them a union-applicationcard and asked them to sign. Both sisters accepted the cards but neithersigned nor returned the cards to Wright.The following day, September 28, Wright returned to work as usual butearly that morning, Harold Schwark took occasion to pass by her machine andto whisper to her that Stevens knew about the Union and knew that 1 of the 2girls who started it was working in the tile room 5When Wright returned from her morning rest period, she found Stevensstanding by her machine. Stevens told her that her machine was not workingwell, that he was going to transfer the work of that machine to another machineand let her machine stand idle, and that when a machine was down, the operatorwas automatically laid off.He also stated that Wright had never "put outproduction" since she had been employed and that in the "last half hour" shehad not done much, and therefore she was laid off and should check out.Duringthis discussion Stevens added: "I won't have a god-damned union in there, I'llclose the doors first."With that he ordered Wright to check out.Wrightthereupon left the plant and has never been reemployed since.Shortly after the morning recess that same day employee Dorothy Bair, oneof the employees who had received an invitaton to the meeting at the Wrighthome and who had executed a union-application card there, was sent to Stevens'office by Betty Marzion.When Bair arrived at the office, Stevens first told herthat once the Respondent had paid for its machines, it had great things in storefor the employees: bonuses, vacations with pay, and paid holidays.Then heinquired if Bair had attended the union meeting and if she had signed a unioncard.To both Bair answered in the affirmative.He asked if Erma (Wright)had said anything to her about the Union and then stated that it was eitherWright or Bair who had started the Union, that he was going to have to letErma go, and that if he found that Bair was in it too, he would have to let hergo also.He added that if the employees did not get ther union-application cardsback, he would fire all the employees and that if the Union got into the plant,he would just close the doors as he did not want any part of it.'sAlthough working for the Respondent, Schwark was not called as a witness.6 Stevens denied that any such conversation as the above had ever occurred although hedid recall a conference with Bair in his office at which he showed her how products shouldbe packaged.Stevens also denied having had any conversation with the employees inregard to the Union until he finally admitted telling several employees that he wouldclose the doors of the plant if he could not get along with the Union. In this and otherregards Stevens proved to be a somewhat forgetful witness on matters pertaining to theUnion.The undersigned,therefore,accepts the testimony of Bair as found above. DETROIT MOLDED PLASTIC CORPORATION575The Respondent's defense was that Stevens had discharged Erma Wrightbecause her production was very poor and, apparently, because on September28, 1951, the day of her discharge, the machine on which she had been workingsprang anoil leak.Stevens further testified that he had transferred Wright from one job toanother mainly trying to find a job she could do. But he also testified, as didall the women employees who testified at the hearing, that the women were per-petually being shifted around from one job to another;in fact,that the womenemployees on their own and without orders from the Respondent shifted them-selves from one job to another as they desired.And what is more Stevens latertestified that an employee"had to learn to operate several jobs before she isvaluable"to him because of these frequent transfers from job to job.Thereforeit becomes obvious that changing from machine to machine and from job to jobis standard policy for Stevens so that Wright's frequent changes of job can beattributedto somethingother thanher poor workmanship.The Respondent also introduced the production records for Wright for thefollowing periods : September 4-7 inclusive;September 10-14 inclusive;and theseparate dates of September 17, 20, 25, 26 together with one undated productioncard.Why these specific production cards were selected for introduction intoevidence was not specified.However,it is a fair assumption that her otherproduction cards were at least no worse than the ones produced.Nor did theRespondent chose to compare Wright's production with that of any other em-ployeeIt did, however, have Stevens testify as to what "normal production"should be on the various jobs upon which Wright worked. Although Stevenssupposedly was testifying to "normal production," it is clear from his testimonythat he was in fact testifying to "top production" because in one instance wherehis own counsel indicated skepticism, Stevens cited the fact that one particulargirl was able to make the production figure which he named as "normal."Whiletestifying as to what production should have been on a machine known as the"Little Lester," a machine having a baking time of 2 minutes for the productand requiring the operator thereafter to clean and fill the molds as well as toset certain pegs therein, Stevens ascertained "normal production" by dividing the60 minutes in an hour by 3, the time he estimated it would require the operatorto perform her operation including the baking time, and then multiplying theresultant 20 by the number of pieces held by the mold (6 in this case) in eachbaking period.Thus it is obvious that what Stevens was actually figuring was"top production" and not "normal production" for he made no allowances fordown time on the machines or other interruptions in production which are boundto occur.By this method Stevens arrived at what he called a normal productionfigure of 960 pieces per 8-hour day for the "Little Lester" machine.However,the record shows that Wright took 4 minutes per heat (instead of the 3 minuteswhich Stevens said was possible) which by Stevens' method of arriving at nor-mal production would give us a figure of 720 pieces as "normal production."OnSeptember 20, 25, and 26, the only days Wright appears to have worked upon the"Little Lester" machine in her last week of employment, Wright produced 820,732, and 824 pieces, respectively.Thus in the last week of Wright's employmentitwould appear that Wright was producing at least at a normal rate. It isnoteworthy that the Respondent chose not to compare Wright's production withthat of any of the operators on the other 2 shifts or, indeed, with any other em-ployee in the plant. It is well known that production which utilizes the humanelement never equals the maximum production possibility of a machine. Itcannot, for humans are not machines. 576DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the hearing the Respondent also criticized Wright's work because of theexcessive scrap produced.Again,Stevens testified that 5 percent would be themaximum allowance for scrap.But again the Respondent produced no proofbeyond Stevens'word that 5 percent scrap was the maximum.Wright's recordon scrap was not compared to that of any other operators on the same machinesalthough that machine apparently operated during all 3 shifts so that comparisonwas possible.Wright's scrap record ran beyond Stevens' theoretical 5 percentmaximum,sometimes far beyond it as on September 13 and 14 when it ran closeto 40 percent according to the record.On some days,therefore,the scrap recordappears to have been excessive.On the other hand Wright admittedly had hadtrouble in operating that particular machine in the past and had complained onnumerous occasions to Stevens that the machine was not operating properly sothat it is possible that the machine may have had something to do with theamount of scrap produced.While the Respondent criticized Wright at the hearing for the amount ofscrap she allegedly produced,it is notable that,even when Wright acknowledgedthat she was having trouble with the machines,the Respondent never criticizedher for itduring her employment.The production recordsproduced by theRespondent are also notable for another fact: Both Wright's production and herscrap were steadily improving throughout this period, this being particularlynoticeable during the week following September 20. It is also noticeable thatuntilWright became active on behalf of the Union, her scrap record did notbother the Respondent.Also Respondent's method of determining the amountof scrap appearsto have beensomewhat haphazard and casual.Stevens cited an instance of a shipment of parts to a customer in the north-western part of the United States which was rejected by that customer for im-perfections which the Respondent claimed had been performed by Wright.Asthis shipment should have passed inspection in the Respondent's plant, it wouldappear that the shipment was rejected by the customer for reasons beyondWright's control and contrary to Respondent's own inspection requirements.Asthis shipment was rejected early in August 1951 and as Wright was not dis-charged for allegedly causing the Company this loss of $350, it would appearthat the Respondent itself did not consider the matter too serious, at least asit affected Wright's continued employment.In addition to the above the Respondent's records prove not to be too reliablebecause the records for September 6, 1951, produced by the Respondent at thehearing prove Wright to have spent the same 8 hours from 7 a. in. to 3: 30 p. in.working on 2 separate and distinct jobs for the full day. In other words, theRespondent produced 2 complete and different sets of production records forWright for September 6, 1951, showing her to have been working on 2 differentjobs during the same 8-hour period.Stevens also appeared to blame Wright for an oil leak which developed in the"Little Lester" while she was working on it on September 28 because of thefact, as Stevens testified, that he found the pressure on her machine to havebeen regulated to 2,500 pounds at the time he came to repair the machine. Thereis no evidence in this case that an employee was forbidden to regulate thepressure on a machine. In addition, if the pressure on a machine can be regu-lated to 2,500 pounds as the "Little Lester" could be, according to Stevens'testimony, then apparently the manufacturer has built his machine to accommo-date such pressure. It is therefore difficult to understand why Wright shouldbe criticized because the machine sprang an oil leak at that pressure assumingthat she did regulate the pressure. DETROIT MOLDED PLASTIC CORPORATION577Thus the evidence is quite convincing that Stevens did not discharge Wrightbecause of any production defects,especially as he testified that employees wereon probation for approximately 1 month during which time he was usually ableto tell whether the operator was competent or not. In fact Stevens' only doubtabout this 30-day probation period was whether the employee would be able tolearn to operate a sufficient number of the Respondent's machines during thatperiod.The fact that Wright had successfully passed the probationary periodwould indicate that the Respondent considered her to be a competent employee.The Respondent here obviously did not want a union in the plant. It also,clearly knew of the union meeting held at the Wright home 2 days before herdischarge.It also knew that Wright was one of the instigators of the uniommovement. It was common knowledge at the plant that Stevens had statedthat he discharged Wright for her activities for the Union.The whole recordof this case indicates that the Respondent took violent exception to Wright'sactivities on behalf of the Union by discharging her for those activities onSeptember 28, 1951, and the undersigned so finds.As the discharge was clearlyfor the purpose of eliminating Wright's union activities and in order to dis-courage membership in the Union,itwas in violation of Section 8 (a) (3)of the Act.B. Interference,restraint,and coercionAs noted heretofore,Stevens admitted having told several employees duringthe time the Union was attempting to organize the employees that it was upto the employees if they wanted a union, but if he could not get along with theUnion he could always close the doors and give the keys of the shop back toMoats.The so-called condition attached to this remark does not eliminate thepatent threat contained therein and thus the statement is not protected underSection 8(c) of the Act.In addition there is competent testimony in the record that Stevens made theremark to other employees without the alleged condition. The undersignedcredits the testimony that Stevens threatened to close the plant if the Unioncame into the plant. In either event the statements amounted to interference,restraint,and coercion of the Respondent's employees in the exercise of therights guaranteed to them in Section 7 of the Act in violation of Section 8 (a) (1)of the Act.About October 23, 1951, or earlier, Josephine Kubitz, Respondent's office girland etc., typed up a schedule on Respondent's stationery headed : "Do we, theemployees of Detroit Molded Plastic Company, want a Union?" Followingthis heading all the employees were listed by name with space designated sothat each could check either "yes" or "no" to signify their individual choice.This petition,as it was called during the hearing,was passed among the em-ployees during working hours in the plant and each was requested to recordhis or her choice. In most instances the solicitation was done by Kubitz butStevens himself called certain employees to the office and requested them torecord their choice or, in one instance, sent employee Werth to his office toget the petition off Stevens' desk and to record his vote.On another occasionKubitz brought the petition to a number of the women employees in the rest-room and, after requesting them to vote whichever way they wanted to, pro-ceeded to state thatshe did not want a union because the first thing a unionwould do would be to go on strike and then "we'd lose our cars." This state-ment was explainediily employ-Madeline Long-who heard and repeated it. tomean that, without a job, those buying automobiles on the installment planwould be unable to keep up the payments so that their automobiles would be 578DECISIONSOF NATIONALLABOR RELATIONS BOARDrepossessed.Each and every employee of the Respondent voted"no" on thepetition.Such interrogation by an employer of employees as to their unionmembership, affiliation, or sympathy, has always been held to be an interferencewith the rights of the employees to form, join, and assist unions of their ownchoosing and therefore a violation of Section 8 (a) (1) of the Act!The Respondent here, however, contended that it was not responsible for thispetition.The evidence proved at least that Respondent gave permission toKubitz to type up the petition on Respondent's stationery and to circulate itamong all the employees in the plant during working hours.Without more theemployees were thus led to believe that the petition was official business of theRespondent.However, the evidence further proved that, over and beyond theabove, Stevens himself instructed employees to record their preferences thusmaking the petition official business of the Respondent beyond the peradventureof a doubt.Also Stevens acknowledged that he knew where the petition wasand the facts show that he was sufficiently interested therein to peruse it.Obviously the petition was in fact the act of the Respondent.In view of this, the evidence produced by the Respondent that some, if not all,of the employees testified that they voted "voluntarily" is immaterial.TheRespondent was interfering in a matter in which it had no interest and, infact, was forbidden by statute to interfere. If and when the time had ever comefor the employees of the Respondent to express their opinion as to whether ornot they desired the Union to represent them in collective bargaining, the Boardhas a procedure whereby that opinion may be expressed freely and without fearof reprisals from an employer.Accordingly, the undersigned finds that by permitting the circulation of thepetition on company time and property and by requiring the employees to recordtheir union sympathies for the Respondent's information, the Respondent inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed to them in Section 7 of the Act in violation of Section 8 (a) (1) ofthe Act.Furthermore, the Respondent's own witnesses convicted the Respondent ofillegal interrogation of its employees concerning union matters, if not of actualespionage,when,as Jo Kubitz testified,Stevens asked her if she had heardanything about union activities.This interrogation also is a violation of Section8 (a) (1) of the Act and is so found.Employee Margaret Deneen joined the Union at the request of Erma Wrightat her (Deneen's) home sometime prior to October 5, 1951. On that last dateDeneen appeared in Stevens' office in the afternoon to pick up her check whichwas given to her by Stevens. After giving her the check, Stevens asked if shehad ever seen a union card and showed her one. After Deneen denied havingseen one, Stevens said : "If you girls join the Union, [he'd] shut the doors,lock the doors."About October 12, when Deneen again reported at the officefor her weekly check, Stevens handed Deneen the aforementioned petition, askedher to read it over and sign it.Deneen answered the question "no."In accordance with the conclusions above expressed, the undersigned findsthat the acts and statements of Stevens to Deneen constitute an invasion of therights guaranteed to the employees and, thus,a violation of Section 8 (a) (1)of the Act.C. The alleged discharge of Helen ShippeyHelen Shippey began working for the Reslibndenton July 11,1951, on the11 p. in. to 7 a.in. "graveyard"-shift.Admittedlyshe was a good worker, as'Standard-Coosa-Thatcher Company,85 NLRB 1358;Meierand Frank Co., Inc.,89NLRB 1016. DETROIT MOLDED PLASTIC CORPORATION579Stevens expressed a desire that she return to work as soon as it was physicallypossiblefor her to do so.Shippey signed a union-application card and became a member of the Union.About the time of the Wright discharge, Harold Schwark, who had been intro-duced to Shippey as her"foreman,"notified Shippey in casual conversation thatStevens had discharged Erma "on account of joining the union."During theepurse of this conversation,Schwark also said:"George [Stevens]said hewould lock the doors within 24 hours if the union came in."On October 2 as Shippey was checking out at 7 a. m., Schwark told her thatStevens wanted to talk to her about the Union. Later that morning whenShippey saw Stevens, Shippey opened the conversation by saying: "Mr. Stevens,I want this union talk straightened out . . . I wasn't going to get blamed forsomething which I didn't have anything to do with." Stevens informed Shippeythat he had "Harold and the foremen" checking up on the girls on their shiftto see who had been doing any talking about the Union and that Schwark had saidthat Shippey was talking about the Union.'After Shippey assured Stevens thatshe didn't "have anything to do with it," Stevens said : "Helen, I believe you."On or about October 12, payday, Shippey reported at Stevens' office for hercheck.At this time Stevens handed Shippey the petition and asked her to signwhether she wanted the Union or not. After looking at the document Shippeysaid,"I'm going to sign 'no."'She did so.Helen Shippey's work and attendance record for the last 22 weeks of heremployment by the Respondent indicates that she was in actual attendance atwork for 7093/4 hours out of a total of 880 hours.The record shows that Shippeywas absent from the plant at least 1 out of the 5 working days in 13 of those 22weeks.This record also shows that Shippey worked 1 day in each of her last 2weeks of employment.Sometime about the early part of February 1952 Stevens called Shippey to hisoffice and, showing her a copy of her attendance record, objected that her absenteerecord was excessive and requested her to do better.On February 11, 1952, Shippey came down with a cold and was unable to workthat week except for 1 day.When Shippey telephoned Stevens on February 17 to tell him that she wasready to return to work, Stevens stated that that would be all right but therewere to be no more layoffs.On February 18, Shippey returned to work wearing 3 union buttons, 1 each onher coat, dress, and sweater.These buttons were noted by Stevens but he saidnothing.Shippey was sick again from February 19 to February 25, when she againtelephoned Stevens that she was ready to return to work. On this occasionStevens was agreeable but told her that she had to have a physical examinationby one Doctor Woodruff, who happened to be both the plant doctor as well asShippey's own personal physician.On February 25 Doctor Woodruff made his medical report on Shippey to theRespondent and ended the report with the following: "This patient's activitiesshould be restricted.We would advise against severe efforts at all times,Steady work not advisable."On February 26 when Shippey reported to Stevens at the plant, Stevens toldher of the medical report and that it required that Shippey be given part-timework but that the Respondent did not have any ,such part-time work. Sincethat time Shippey has never been employed by the Respondent.This threat of supervisorysurveillance also constitutes an independent violation ofSection8 (a) (1) of the Act. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, on February 29, Shippey telephoned to Stevensasking ifthere weresomework for her and Stevens answered : "No, Helen, not right now . . . youhad no business wearing a union button in a nonunion shop." Since that timeShippey has been unemployed.Under the almost undisputed facts of the Shippey layoff, the undersigned canonly find that the Respondent laid off Shippey because of her record of excessiveabsenteeism caused by her own unfortunate physical condition. The undersignedcannot see that this layoff was motivated in any manner by Shippey's activitiesfor and on behalf of the Union which had remained in a quiescent state fromOctober until the display of a plethora of union buttons on February 18, some-time after the Respondent had started to complain about Shippey'sabsenteeism.In addition, the medical report of the doctor shows that Shippey was in nophysical condition for strenuous steady employment such as appears to be theonly type of employment which the Respondent had available. Therefore, theundersigned will recommend that the complaint be dismissed as to Helen Shippey.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,havea close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerceand the free flow of commerce.V. THE REMEDYIt having been found that the Respondenthas engaged in certain unfair laborpractices, it will be recommended that it cease anddesisttherefrom and that ittake certain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent on September 28, 1951, dischargedErma Wright in order to discourage membership in the Union. The undersignedwill, therefore, recommend that the Respondent immediatelyreinstate ErmaWright to her former or substantially equivalent position without any loss ofseniority or other rights and privileges and that it make her whole for any lossof pay which she may have suffered by reason of the Respondent's discrimi-nation against her by payment to her of a sum of money equal to the amountshe normally would have earned as wages from the date of her discharge tothe date of her reinstatement less her net earnings during said period to becomputed in the manner set forth inF.W. Woolworth Company,90 NLRB 289.It is also recommended that the Respondent make available to the Board, uponrequest, payroll and other records to facilitate the checking of the back pay due.Upon a consideration of the record as a whole, the undersigned is convincedthat the Respondent's conduct in employing the many techniquesit did in orderto try to prevent the unionization of its employees, indicates an attitude of oppo-sition to the purposes of the Act generallyIn order, therefore, to make effectivethe interdependent guarantees of Section 7 of the Act, therebyminimizingindustrial strife which burdens and obstructs commerce, and thus effectuatesthe policies of the Act, it will be recommended that the Respondentcease anddesist from in any mannerinfringingupon the rights guaranteed the employeesin Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record, theundersigned makes the following : F.W. WOOLWORTH COMPANY581CONCLUSIONS OF LAW.1.International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, UAW-CIO, is a labor organization within themeaningof Section 2 (5) of the Act.2.By discharging Erma Wright on September 28, 1951, in order to discouragemembership in International Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, UAW-CIO, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (3)of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.By laying off Helen Shippey on February 25, 1952, the Respondent did notcommit an unfair labor practice.[Recommendations omitted from publication in this volume.]F.W.WOOLWORTHCOMPANYandRETAILCLERKS INTERNATIONALASSOCIATION,AFL.Case No. 9-CA-195.January27,1953Decision and OrderOn November 13, 1952, Trial Examiner A. Bruce Hunt issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in .and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report, and a supporting brief.The Board I has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.2OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National Labor'Pursuant to the provisionsof Section3 (b) of the NationalLaborRelationsAct, theBoard, has delegatedItspowers in connection with this case to a three-member panel[Chairman Herzogand Members Houston and Murdock].2Bonwit-Teller,Inc. v. N. L. R. B.,197 F.2d 640, enforcing 96 NLRB 608.102 NLRB No. 55.250983-vol.102--5338